United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS LOGISTICS BASE, Albany, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1413
Issued: December 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2009 appellant filed a timely appeal from a May 1, 2009 merit decision of
the Office of Workers’ Compensation Programs finding that he did not establish a recurrence of
a medical condition and a May 1, 2009 merit decision denying his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of these
decisions.
ISSUES
The issues are: (1) whether appellant has established that he sustained a recurrence of a
medical condition on July 24, 2004 causally related to his April 18, 2002 employment injury;
and (2) whether he is entitled to a schedule award for a permanent impairment due to his
accepted work injury.

FACTUAL HISTORY
On April 18, 2002 appellant, then a 47-year-old heavy mobile equipment mechanic, filed
a claim for an injury to his lower back and hip occurring on that date in the performance of duty.
The Office administratively closed the case, assigned file number xxxxxx825, as it was
uncontroverted, he had minimal medical expenses and claimed no time lost from work.
On July 9, 2008 appellant requested that the Office develop his April 18, 2002 traumatic
injury claim. On August 1, 2008 the Office informed him that it had handled his case as an
uncontroverted short form closure as he sustained a minimal injury and he returned to full duty
within two weeks. It advised appellant to file a notice of recurrence (Form CA-2a) if he believed
that he required further medical treatment due to the injury.
On February 1, 2009 appellant filed a notice of recurrence of a medical condition on
July 20, 2004 causally related to his April 18, 2002 work injury. He asserted that he had never
recovered from his injury. Appellant first sought medical treatment after his alleged recurrence
on November 22, 2004. He noted that he was terminated due to misconduct and left work status
on July 20, 2004.
On February 2, 2009 appellant filed a claim for a schedule award.
On February 25, 2009 the Office accepted that appellant sustained a temporary
aggravation of preexisting lumbar degenerative disc disease at L4-5 and L5-S1 and lumbago due
to his April 18, 2002 employment injury. It found that both conditions resolved by May 6, 2002
when his physician released him to resume full-time employment.1
By letter dated February 25, 2009, the Office noted that appellant had previously filed a
notice of recurrence of disability on July 20, 2004 due to an injury under file number
xxxxxx141.2 It informed him that to establish a recurrence of a medical condition he must show
that his condition was present and due to his April 18, 2002 work injury.
In a report dated July 27, 2004, Dr. John D. Marshall, who specializes in family practice,
diagnosed neuropathy, arthralgia and a history of degenerative disc disease. He related that
appellant could “return to full work duties” with limited use of the neck and lifting not more than
35 pounds. On August 24, 2004 Dr. Plas T. James, a Board-certified orthopedic surgeon,
diagnosed L4-5 Grade 1 spondylolisthesis with instability and L5-S1 degenerative disc disease.
He recommended diagnostic studies. On November 22, 2004 Dr. James diagnosed L4-5 Grade 1
1

In a form report dated April 18, 2002, a physician found that appellant was disabled from April 18 to 22, 2002,
could work light duty from April 22 to May 6, 2002 and could return to his regular duties on May 6, 2002. In a
report dated April 29, 2002, Dr. J. Kenneth Burkus, a Board-certified orthopedic surgeon, diagnosed spondylosis at
L4-5 and L5-S1 with lumbar instability, stenosis at L4-5 and L5-S1 with radiculitis and cervicalgia. He
recommended that appellant return to work without restrictions and found that he was not entitled to a permanent
impairment rating.
2

The Office noted that it had determined that appellant did not establish a recurrence of disability on July 20,
2004 under file number xxxxxx141 and that its finding was affirmed by the Board. It indicated that it appeared that
he was trying “to circumvent the normal appeal process.”

2

spondylolisthesis, instability, L5-S1 degenerative disc disease, spinal stenosis and facet
arthropathy. He attributed appellant’s condition to injuries in August 2001 and 2004. Dr. James
recommended a spinal fusion. On January 10, 2005 Dr. Patrick A. Griffith, a Board-certified
neurologist, discussed appellant’s complaints of increased back pain on August 7, 2004. He
diagnosed chronic post-traumatic back pain and right lumbosacral radiculopathy.
The record contains no further medical evidence until 2008. Appellant submitted
medical reports and disability certificates from 2008 and 2009 describing his treatment for back
and neck problems. None of the medical reports referred to a work injury on April 18, 2002.
In a multiple impairment questionnaire dated March 3, 2009, a physician diagnosed L5
disc disease and cervical disc disease. He found that appellant could not “remain gainfully
employed with the present condition.”
By decision dated May 1, 2009, the Office found that appellant had not established a
recurrence of a medical condition due to his accepted work injury. In another decision dated
May 1, 2009, the Office found that he had not established entitlement to a schedule award.
On appeal appellant described his other work injuries and alleged that the Office did not
consider all of the evidence.
LEGAL PRECEDENT -- ISSUE 1
Section 10.5(y) of the Office’s regulations provides in pertinent part:
“Recurrence of medical condition means a documented need for further medical
treatment after release from treatment of the accepted condition or injury when
there is no accompanying work stoppage. Continuous treatment for the original
condition or injury is not considered a ‘need for further medical treatment after
release from treatment’ nor is an examination without treatment.”3
The Office’s procedure manual provides:
“After 90 days of Release from Medical Care (Again, this should be based on the
physician’s statement or instruction to return PRN, or computed by the [claims
examiner] from the date of last examination.) The claimant is responsible for
submitting an attending physician’s report which contains a description of the
objective findings and supports causal relationship between the claimant’s current
condition and the previously accepted work injury.”4
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained lumbago and a temporary aggravation of
preexisting lumbar degenerative disc disease at L4-5 and L5-S1 due to his April 18, 2002
3

20 C.F.R. § 10.5(y).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (May 2003).

3

employment injury. Appellant resumed his usual work on May 6, 2002 and the medical records
do not indicate that he received any further treatment for the effects of the April 18, 2002 work
injury. On February 1, 2009 he filed a recurrence of disability claim on July 20, 2004 causally
related to his April 18, 2002 work injury. The Office notified him of the type of evidence needed
to establish a recurrence of disability. Appellant submitted medical evidence; however, none of
the evidence submitted addressed the relevant issue of whether he required further medical
treatment for his accepted April 18, 2002 work injury. He did not submit evidence substantiating
that he required medical treatment beginning July 24, 2004 due to his accepted work injury.
Appellant has the burden of furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury and supports that conclusion with sound rationale.5
Consequently, the Office properly determined that he did not establish a recurrence of a medical
condition.
LEGAL PRECEDENT -- ISSUE 2
The Federal Employees’ Compensation Act6 provides compensation for both disability
and physical impairment. “Disability” means the incapacity of an employee, because of an
employment injury, to earn the wages the employee was receiving at the time of injury.7 In such
cases, the Act compensates an employee for loss of wage-earning capacity. In cases of physical
impairment the Act, under section 8107(a), compensates an employee, pursuant to a
compensation schedule, for the permanent loss of use of certain specified members of the body,
regardless of the employee’s ability to earn wages.8
As a claimant seeking compensation under the Act has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence, it is thus the claimant’s burden to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of his or her employment injury
entitling him or her to a schedule award.9 The evidence generally required to establish causal
relationship is rationalized medical opinion evidence. The claimant must submit a rationalized
medical opinion that supports a causal connection between his current condition and the
employment injury.10 The medical opinion must be based on a complete factual and medical
background with an accurate history of the claimant’s employment injury and must explain from
a medical perspective how the current condition is related to the injury.11

5

See Mary A. Ceglia, 55 ECAB 656 (2004).

6

5 U.S.C. §§ 8101-8193.

7

Lyle E. Dayberry, 49 ECAB 369 (1998).

8

Renee M. Straubinger, 51 ECAB 667 (2000).

9

See Veronica Williams, 56 ECAB 367 (2005).

10

Manuel Gill, 52 ECAB 282 (2001).

11

Yvonne R. McGinnis, 50 ECAB 272 (1999).

4

ANALYSIS -- ISSUE 2
Appellant has not submitted sufficient evidence to establish that, as a result of his
April 18, 2002 employment injury, he sustained a permanent impairment of the lower
extremities. He submitted medical evidence but it was not relevant in determining whether he
established a permanent impairment. It is appellant’s burden to establish that he sustained a
permanent impairment of a scheduled member as a result of an employment injury.12 He did not
submit such evidence and thus failed to meet his burden of proof.
On appeal appellant contends that the claims examiner did not consider all the evidence.
He noted that he had numerous other accepted claims. The relevant issue in the present appeal,
however, is whether appellant established either a recurrence of a medical condition or a
permanent impairment due to his April 18, 2002 work injury.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of a
medical condition on July 24, 2004 causally related to his April 18, 2002 employment injury.
The Board further finds that he is not entitled to a schedule award for a permanent impairment
due to his accepted work injury.

12

Tammy L. Meehan, 53 ECAB 229 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 1, 2009 are affirmed.
Issued: December 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

